DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
MANNER OF MAKING AMENDMENTS
Any amendments to the claims and/or specification MUST ONLY use a single type of font of a single BLACK color for ALL text of the claims and specification. This applies to all text including "strikethrough" text and "underline" text. 
Applicant is reminded to NOT submit amendments to the claims and/or specification which make use of a font with different colors or which have text highlighting or text shading or text effects. 
Failure to comply with this requirement may result in the amendment being held non-compliant.
Election/Restrictions
Claims 9-19, 27-32 and 34-36 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 July 2020.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2009/0078337) (hereinafter Gustafsson) in view of Peters et al. (DE 1142516) (hereinafter Peters).
Note: see the English language machine translation of the Peters reference attached to the previous Office action.
Regarding claim 1, the Gustafsson reference discloses a device for filling a bag (12) comprising a clamp (squeezing means 3) comprising two clamping jaws (10) and 
The Gustafsson reference does not disclose that the filling needle (2) has a conical outer geometry in a clamping region and each of the two clamping jaws (10) has a conical inner geometry adapted to form a positive engagement with the conical outer geometry, and the bag serves as a seal between the clamping region of the filling needle and the conical geometry of the two clamping jaws.
However, the Peters reference discloses in a similar type of filling device that it is old and well known in the relevant art to provide a filling needle (1) which has a conical outer geometry in a clamping region and each of two clamping jaws (5) has a conical inner geometry adapted to form a positive engagement with the conical outer geometry, and the container (casing 9) serves as a seal between the clamping region of the filling needle (1) and the conical geometry of the two clamping jaws (5) (see paragraph 7 of the Peters translation, the casing (9) is filled with pressurized fluid, i.e. water, and the conical shape of the clamping jaws (5) and the filling needle (1) allow the casing (9) to act as a seal between the clamping region of the filling needle (1) and the conical geometry of the two clamping jaws (5)).  While the word “bag” does not appear in the translation of the Peters reference, the “empty plastic casing 9” of Peters is read as an equivalent of the bag recited in the claim based on the teachings found in paragraphs 1, 4 and 5 of the translation of Peters which mention “containers made of plastic or elastic material.”  See figure 1 and the translation of Peters, paragraph 7, “The empty plastic casing 9 is pushed with its conically held filling opening 10 onto the likewise conically 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Gustafsson filling device by having had the filling needle (2) have a conical outer geometry in a clamping region and by having had each of the two clamping jaws (10) have a conical inner geometry adapted to form a positive engagement with the conical outer geometry, and by having had the bag (12) serve as a seal between the clamping region of the filling needle and the conical geometry of the two clamping jaws, as suggested by Peters, since a skilled artisan would have recognized that providing the Gustafsson filling needle and clamping jaws with conical outer and inner geometry, respectively, would have permitted a positive engagement between the needle, bag and clamping jaws in the clamping region.  Also, a skilled artisan would have recognized the Peters structure as a desirable alternative structural technique which could be incorporated into the Gustafsson filling device for achieving a snug tight fit of the bag surface between the filling needle and the clamping jaws.  Finally, in this instance a skilled artisan would also have recognized that the alternative construction would have achieved predictable and successful results.
The recitation “for medical purposes” in the preamble of claim 1 is a statement of the intended use of the device, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  
Regarding claim 4, the Gustafsson filling device, as modified by Peters above,  discloses that the positive engagement has a plurality of contact surfaces (see for example the jaws 10, 10 and elastic engaging surfaces 11 on each jaw 10 of Gustafsson).
Regarding claim 6, the Gustafsson filling device, as modified by Peters above, discloses that the positive engagement is adapted to provide an airtight seal between the clamping jaws and the filling needle (Gustafsson - paragraphs 44 and 46, “The seal provided by the squeezing means 3 ensures that products cannot be pressed out of the container 12 between the filling duct 13 and the end portion 5 of the filling tube 2.”).
Regarding claim 7, the Gustafsson filling device, as modified by Peters above, discloses that the positive engagement is adapted to hermetically clamp the bag between the clamping jaws and the filling needle (Gustafsson - paragraphs 44 and 46, “The seal provided by the squeezing means 3 ensures that products cannot be pressed out of the container 12 between the filling duct 13 and the end portion 5 of the filling tube 2.”).
Regarding claim 8, the Gustafsson reference discloses that the clamp (jaw 10) has an elastomer (11) (Gustafsson - paragraphs 40 and 44, “the pair of jaws 4 have elastic engaging surfaces 11”).
Regarding claim 20, the Gustafsson reference discloses a method of filling a bag (12) with a device, comprising: holding and/or moving the bag (12) with clamping jaws (10) having an inner geometry adapted to form a positive engagement with an outer geometry at a clamping region of a filling needle (2); inserting the filling needle (2) having the outer geometry in the clamping region into a region of a bag opening (filling a seal between the nozzle and the walls of the filling duct [of the bag 12] to ensure that air does not penetrate into the container” and paragraph 44, “[0044] In FIG. 2b, the end portion 5 of the filling tube 2 is inserted into the filling duct 13 of the container 12 with the end element 4 in its first position. The squeezing means 3 has been activated so that its pair of jaws 10 grasps the end portion 5 and thus also the filling duct 13. Since the end portion 5 of the filling tube 2 is made of a rigid material while the engaging surfaces 11 of the pair of jaws 10 are elastic, a reliable seal is established between said filling duct 13 and said end portion 5, which does not risk damaging the side walls of the container 1, which define said filling duct 13.”; and filling the bag (12) through a channel (filling passage 7) inside the filling needle (2).
The Gustafsson reference does not disclose that the method includes holding and/or moving the bag with clamping jaws (10) having a conical inner geometry adapted to form a positive engagement with a conical outer geometry at the clamping region of a filling needle (2), and inserting the filling needle having the conical outer geometry in the clamping region into an inversely conical region of a bag opening between a first foil of the bag and a second foil of the bag.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Gustafsson method of filling a bag with a device by having had the method include holding and/or moving the bag with clamping jaws (10) having a conical inner geometry adapted to form a positive engagement with a conical outer geometry at the clamping region of the filling needle (2), and inserting the filling needle having the conical outer geometry in the clamping inversely conical region of a bag opening between a first foil of the bag and a second foil of the bag, with sealing of the bag via the clamping jaws and the filling needle at the clamping region, as suggested by Peters, since a skilled artisan would have recognized that providing the Gustafsson method of filling a bag with a device in which the needle and clamping jaws have conical outer and inner geometry, respectively, would have permitted a positive engagement between the needle, bag and clamping jaws in the clamping region.  Also, a skilled artisan would have recognized the Peters structure as a desirable alternative structural technique which could be incorporated into the Gustafsson method of filling a bag with a device for achieving a snug tight fit of the bag surface between the filling needle and the clamping jaws.  Finally, in this instance a skilled artisan would also have recognized that the alternative construction in the method would have achieved predictable and successful results.
Regarding claim 21, the Gustafsson method, as modified by Peters above, discloses that the first foil of the bag and the second foil of the bag are plastically deformed in the area of the bag opening before the filling needle is inserted (Gustafsson - paragraph 54, “An opening means (not shown) can be arranged for initial separation of the walls of the filling duct 13. This opening means may comprise suction cups which stick to the respective duct walls, which suction cups are then separated for separation of the duct walls.”).
Regarding claim 22, the Gustafsson method, as modified by Peters above, discloses that the first foil of the bag and the second foil of the bag are pulled apart before the filling needle is inserted (paragraph 54).
Regarding claim 23, the Gustafsson method, as modified by Peters above, discloses that the first foil-4-Serial No. 16/304,736Docket No. FAR-027960 US PCT of the bag and the second foil of the bag are clamped between the clamping jaws (10) and/or between the clamping jaws (10) and the filling needle (2) (paragraphs 44 and 46).
Regarding claim 24, the Gustafsson method, as modified by Peters above, discloses that the clamping effect is increased by additional pressure on the positive engagement (between elastic elements 11 of the jaws 10, and the filling tube 2).
Regarding claim 25, the Gustafsson method, as modified by Peters above, discloses that the clamped foil acts as a seal between the clamping jaws (10) and/or between the clamping jaws (10) and the filling needle (2) (Gustafsson - paragraphs 44 and 46).
Regarding claim 26, the Gustafsson method does not disclose that the filling needle (2) is pressed against the clamping jaws (10).  However, the Peters reference teaches that the filling needle (1) is pushed, i.e. pressed, against the clamping jaws (5) (see paragraph 7 of the translation of Peters).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Gustafsson method of filling by having had the filling needle (2) pressed against the clamping jaws (10), as suggested by Peters, in order to ensure a snug tight fit between the filling needle, the bag walls and the clamping jaws.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 1 above, and further in view of Rawlings (GB 907536).
Regarding claim 5, the Gustafsson filling device, as modified by Peters above, does not disclose that the positive engagement has a groove.  However, the Rawlings .
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claim 20 above, and further in view of Natronag Papierproduktion (DE 3104968) (hereinafter Natronag).
Note: see the English language machine translation of the Natronag reference attached to the previous Office action.
Regarding claim 33, the Gustafsson method of filling a bag with a device, as modified by Peters above, discloses that the filling needle (2) is removed from the bag and the opening (13) of the bag is sealed by a heat sealing process (Gustafsson - paragraph 47).  The Gustafsson reference does not disclose that the opening of the bag is welded.  However, the Natronag reference discloses that it is old and well known in the relevant art to provide a device for closing the opening of a bag in which the opening of the bag is welded (see for example the abstract).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to .
Response to Arguments
Applicant's arguments filed 16 January 2021 have been fully considered but they are not persuasive.
Applicant argues the previous 35 USC 102 rejection of claims by stating that the independent claims have been amended in order to define over the Gustafsson reference by adding features about the conical geometry.  The rejection under 35 USC 102 is withdrawn based on the amendment to the independent claims.  
However, the subject matter added to the independent claims is taught by the Peters reference as discussed in the previous Office action with regard to the 35 USC 103 rejections of certain dependent claims.  
Accordingly, a 35 USC 103 of the independent claims is applied in the present Office action and deemed proper.  
Applicant argues in the Remarks, page 11, section VII, that the Peters reference does not correct or eliminate the deficiencies of the primary reference, Gustafsson, as they relate to claims 1 and 20, and that Peters discloses a filling device for air-free pressure filling and for closing containers made of plastic or elastic materials, but does not disclose a filling needle and clamping jaws that have conical shapes that form a .  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).   
As discussed above in the rejection of the independent claims 1 and 20, the Peters reference teaches the features and limitations of the claims which are not taught by Gustafsson, and the conclusion of obviousness for the reasons set forth in the rejections is deemed proper.
Applicant’s arguments concerning the 35 USC 103 rejections of the dependent claims based on their dependency from an independent claim are noted, but deemed unpersuasive since the arguments fail to point out any error in the individual rejections themselves.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        15 March 2021